 



AMENDMENT NO. 3 TO BUSINESS SERVICES AGREEMENT

 

This Amendment No. 3, dated as of October 29, 2018 (“Amendment 3”), to the
Business Services Agreement, dated as of December 29, 2017 (“Agreement”), as
amended by Amendment No. 1 and Amendment No. 2, is entered into between ICOx
Innovations, Inc., formerly AppCoin Innovations Inc., a corporation having its
office located at 4101 Redwood Avenue, Building F, Los Angeles, CA 90066
(“ACI”), and RYDE Holding Inc., formerly WENN Digital Inc., a corporation having
its office located at 4155 Redwood Avenue, Building F, Los Angeles, CA 90066
(the “Client”). Terms not otherwise defined in this Amendment shall have the
meanings ascribed thereto in the Agreement.

 

  1. Section 18(a), is deleted and restated in its entirety with the following:

 

“ACI may terminate this Agreement at any time upon the provision of thirty (30)
days written notice to Client. Client may terminate this Agreement at any time
after December 31, 2019, upon the provision of thirty (30) days written notice
to ACI.”

 

  2. Section 18(b), Termination on Notice, is deleted and restated in its
entirety as follows:

 

“If ACI provides such notice, Client shall, in its sole discretion, have the
right to immediately terminate the Agreement and ICOx will be entitled to no
further compensation except for any Fees earned prior to the date of the
termination of this Agreement, and the other fees set forth on Schedule A, which
are due regardless of such early termination.”

 

  3. Section 18(c), Termination on Notice, is deleted and restated in its
entirety as follows:

 

“If Client provides such notice, ICOx shall, in its sole discretion, have the
right to immediately terminate the Agreement and ICOx will be entitled to no
further compensation except for any Fees earned prior to the date of the
termination of this Agreement, and the other fees set forth on Schedule A, which
are due regardless of such early termination.”

 

 

-2 -

 



  4. Section 12, is deleted and restated in its entirety as follows:

 

“Company may disclose to the public the existence of this Agreement and identify
Client as a client of Company, through any medium, including, but not limited,
to electronic and print publications, Company’s website, interviews and press
releases. Client agrees and understands that Company shall have the authority,
at its discretion, to issue press and media releases on behalf of Client as
related to the services and any ICO, with the approval of Client. In this
regard, Client acknowledges that time is of the essence with respect to such
press and media releases, and agrees to respond to and provide any comments on
any press or media releases prepared by Company, within two (2) business days of
receipt, and to diligently work with Company to finalize and approve any such
press releases. In accordance with all applicable laws, including the Client’s
disclosure obligations under applicable securities laws, the Client is expressly
permitted to make any required disclosures of this Agreement, including the
material terms hereof.”

 

  5. Schedule A of the Agreement is hereby deleted in its entirety and replaced
with Amended and Restated Schedule A, which is attached hereto.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

  ICOX INNOVATIONS, INC.         By: /s/ Michael A. Blum   Name: Michael A. Blum
  Title: Chief Financial Officer         RYDE HOLDING INC.         By: /s/ Jan
Denecke      10/29/2018     Jan Denecke, CEO

 

 

-3 -

 

AMENDED AND RESTATED

 

SCHEDULE A

 

BUSINESS SERVICES, MONTHLY RATE, SCOPE OF WORK, AND TERM

 

All capitalized terms not otherwise defined in this Amended and Restated
Schedule A shall have the meaning ascribed to them in the Business Services
Agreement, as amended (“Agreement”) to which this Amended and Restated Schedule
A is attached. All figures in United States Dollars, applicable taxes are in
addition.

 

●                Scope of Work Activities Fixed Fee Monthly Fee 1. Services
(October 1, 2018 –

1. Corporate Development and Governance



$1,100,000 (the

N/A



Dec 31, 2019) (the “2018-19 Services”)   ●

Board and Corporate Strategy Management via implementation of RIPKIT Process.



“2018-19 Service Fees”)       ●

Board and Corporate governance management.

 

     

2. Business Development and Technical Services



        ●

Business Modeling and Scoping and Development.



        ●

Advisory services surrounding token models, deployment, utilization and
liquidity.



        ●

Advisory services of sourcing and guidance surrounding creation of company
applications for token usage and customer integration of such.



        ●

Introductions and relationships development to create and support use cases for
the network and token.

 

      3. Business Awareness         ●

Public relations and strategies maximizing physical and digital outreach,
including traditional and social media channels and management of agencies if
engaged by or on behalf of the company (Services will not include any
distribution or marketing related services, or assistance regarding the offer or
sale of any Tokens or any services in connection with any financing by the
Client, unless in compliance with applicable government and regulatory body laws
and regulations);



        ●

Presentation materials;



        ●

Initial Community Development & Management Strategy;



        ● Whitepaper, Presentation decks, Infographics preparation and continued
iterative reviews;         ● Legal services and sourcing (within scope).        
         

4. Financial and Administrative



        ●

CFO Function



        ● North America Office Management         ●

North America Administrative



                 

5. Media Management



        ●

News release management



        ●

Social media



        ● Social media monitoring    

 

 

-4 -

 



●                Scope of Work Activities Fixed Fee Monthly Fee  2. Additional
Fees for 2018-19 Services   ●

ICOx will be entitled to receive additional fees for 2018-19 Services upon the
occurrence of the following events: The Client engages an Investment Banker for
a financing round of $10M+

 

$250,000.00

 

Minimum cash of $300.000,00 to be raised for this fee of $250,000 to be payable.

 

N/A

 

    ●

The Client receives an injection of capital from any source of Financing
(including Equity, JV, SAFTs, token financing, revenue royalty financing or any
other sources of financing other than Debt Financing) in an Aggregate amount in
excess of $18,000,000.

 

$500,000

 

N/A

 

    ●

For every $5,000,000 over $18,000,000 in financing as defined above

 

$500,000

 

N/A

 

    ●

For every $500,000 of new Debt Financing

 

$15,000

N/A

 

3. Monthly Services (January 1, 2020 – December 31, 2020) (the “2020   ●

Board and Corporate Strategy Management via implementation of RIPKIT Process.



N/A

 

$35,000.00 (“2020 Monthly Monthly Services”)   ●

Board and Corporate governance management.



  Service Fees”)        

 



 

4. Additional Fees and Milestones

 

 

Completion of an aggregate of $1M net revenue as defined in the Kodak Licence
Agreement in transaction volume on the network through transactions brought to
the network by Company either directly, through strategic partnerships, or other
business development efforts. ACI has to provide Client notice before engaging
with a new partner. Client needs to approve in writing the new partner as an
approved partner for the purposes of earning this fees by ACI.

 

$100,000.00 N/A

Creation, or introduction of a third party that results in, a business
development relationship or business initiative, including, but not limited to,
a joint venture partner, that results in an aggregate of $1,000,000 or more net
revenue as defined in the Kodak Licence Agreement or more in transaction volume
or revenue. ACI has to give client notice before starting any reach out or
discussion with a potential partner. Client needs to approve if he is willing to
onboard the partner through ACI.

 

$100.000.00 N/A Creation of any business relationship that quantitatively or
qualitatively (as determined by the board in its reasonable discretion)
increases the value of the company by $1M. $35,000.00 per $1M increase, up to an
aggregate fee of $1,015,000.

N/A

 

 

 

 



   

 

 

-5 -

 

●                Scope of Work Activities Fixed Fee Monthly Fee  5. Token Fee  
    20,000,000 in Tokens based upon 100M tokens issued, which number shall be
increased on a pro rata basis, if, at any time, Client issues more than 100
million tokens (the “Token Fee”). Previously Earned and shall be issued in
connection with the first release of any Tokens to any party.

 

Term

 

This Agreement will continue to until December 31, 2020, unless earlier
terminated by either ICOx or the Client in accordance with Section 18 of the
Agreement. ICOx will provide the 2018-19 Services for the period commencing
October 1, 2018 and ending December 31, 2019. ICOx will provide the 2020 Monthly
Services for the period commencing January 1, 2020, and ending on December 31,
2020; provided, however, the term of the 2020 Monthly Services shall
automatically renew for successive one (1) year periods (each a “Renewal Term”)
after December 31, 2020; provided, Client continues paying the 2020 Monthly
Service Fees during such renewal periods. Either party may terminate a Renewal
Term by providing the other party with 30 days advance written notice.

 

The 2018-19 Service Fees are deemed earned as of the date hereof, however,
subject to the termination provisions set forth herein, shall not be due and
payable until the Client, or any of its affiliates, closes on the sale of SAFTs,
equity, or token financings, joint venture financings, in a minimum aggregate
amount of $12M, including closings occurring prior to the date hereof. The 2020
Monthly Service Fees will be due at the beginning of each month commencing
January 1, 2020.

 

Notwithstanding anything to the contrary set forth in the Agreement, if this
Agreement is terminated early (early means before 31. 12. 2019), (a) the 2018-19
Service Fees shall be immediately due in full (but only under the condition
precedent that the aggregate amount of $12M (see above) is achieved either
before or after the termination date), (b) any additional fees and milestone
fees earned shall be immediately paid in full (if the condition precedent /
milestones defined above are achieved) (c) the Token Fee shall be immediately
transferred to ICOx, and (d) any future adjustment in the number of Tokens
issued by Client, to over 100 million, shall result in the immediately issuance
to ICOx of 20% of such additional Tokens.

 

Client acknowledges that all fees and other amounts paid to Company with respect
to Services provided prior to the date hereof, have been earned in connection
with prior Services, and shall not be credited against any Monthly Service Fees
or other amounts due hereunder.

 

 

-6 -

 



Broker-Dealer

 

It is understood that the Client intends to engage in an exempt offer and sale
of convertible debt, equity, SAFTs and/or Tokens (“SAFT Sale”) in compliance
with U.S. federal and state securities laws and the laws of any other applicable
jurisdiction, and in connection with any SAFT Sale, that such SAFTs and/or
Tokens may be deemed to be securities under applicable law. The parties
acknowledge and agree that ICOx is not engaged in the business of effecting
transactions in securities for the account of others and is not a registered
broker-dealer with the Securities and Exchange Commission (the “SEC”), any
Canadian securities commissions, the securities regulatory authorities of any
other foreign jurisdiction, or any other Canadian, United States or foreign
governmental agency or self-regulatory organization. The parties further
acknowledge and agree that ICOx will not be involved in the introduction of any
investors or the offer and sale of any securities in the SAFT Sale and that
nothing herein is intended to create any obligation on the part of ICOx to
perform any services that might require ICOx to register as a broker-dealer with
the SEC, any Canadian securities commissions, securities regulatory authorities
of any other country, or any other Canadian, or US federal, state or provincial
agency, or self-regulatory organization. In the event that ICOx or its personnel
are asked to participate in any activities on behalf of the Client that would
require broker-dealer registration, participating personnel will be properly
licensed and registered with a broker-dealer and the activities will be
conducted in compliance with the laws of the appropriate jurisdiction.

 

The Client further acknowledges that it has retained the services of a
registered broker-dealer and member firm of the Financial Industry Regulatory
Authority, Inc. to conduct the offer and sale of SAFTs and/or Tokens in the SAFT
Sale. The Client acknowledges and warrants that it has engaged such
broker-dealer in its sole discretion. The Client shall have the authority to
control all discussions and negotiations regarding any proposed or actual
offering or sale of any SAFTs and/or Tokens. Nothing in this Agreement shall
obligate the Client to actually offer or sell any of its SAFTs and/or Tokens or
consummate any transaction. The Client may terminate any negotiations or
discussions at any time and reserves the right not to proceed with any offering
or sale of its SAFTs and/or Tokens.

 

 

-7 -

 



Client shall maintain full and accurate books of account, records and other
relevant data pertaining to amounts due to Company hereunder. Company shall be
entitled during business hours and on reasonable notice, to inspect and examine
Client’s books of account, records, and other pertinent data that is relevant to
the calculation of amounts due to Company hereunder. In the event that any such
audit shows that there was a deficiency in payment of amounts due to Company
hereunder, the deficiency shall become immediately due and payable, subject to
Client’s right to dispute the audit. The costs of an audit performed by Company
or its agents or representatives shall be paid by Company unless Client
understated amounts due hereunder by more than Five Percent (5%) for any
quarterly period covered by such audit, in which case Client shall pay the
reasonable costs of the audit, including reasonable fees and expenses.

 

IN WITNESS WHEREOF, the undersigned have executed this Schedule as of the date
first set forth above.

 

  ICOX INNOVATIONS, INC.         By: /s/ Michael A. Blum   Name: Michael A. Blum
  Title: Chief Financial Officer         RYDE HOLDING INC.         By: /s/ Jan
Denecke     Jan Denecke, CEO

 

 

 

 

